DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
 This office action addresses pending claims 1-3, 5-8, and 10-16.  Claims 6-8 and 10 were previously withdrawn.  Claims 1, 3, 5-6, and 10-14 were amended and claim 9 was canceled in the response filed 2/9/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 was filed after the mailing date of the final office action on 12/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi et al. (US 2006/0166098) in view of Morita et al. (US 2015/0037681).
Regarding claim 1, Tabuchi discloses a non-aqueous electrolyte secondary battery comprising a positive electrode, a negative electrode having a negative active material, and a non-aqueous electrolyte (abstract). The negative active material contains a composite particle (C) (analogous: silicon-carbon composite) which has a silicon-containing particle (A) (analogous: silicon particle, part of the core) and electronic conductive additive (B) (analogous: amorphous carbon-containing coating layer on surface of the core; see coating using pitch, tar, or thermoplastic resin [0036]), and carbon material (D) (analogous: crystalline carbon material, part of the core, see [0043] and graphite) (abstract). Tabuchi further teaches that the silicon containing-particle (A) contains silicon oxide SiOx (where 0<X≤2) and carbon ([0020]). The silicon containing particle uses Si particle and SiOx particle by mixture ([0047]), thus Tabuchi teaches the core includes a silicon particle and silicon oxide along with the electronic conductive additive.
While Tabuchi teaches using Si and SiOx, Tabuchi does not explicitly disclose wherein the negative active material exhibits a Si peak and a SiO2 peak, and a peak height ratio (Si/SiO2) of the Si peak relative to the SiO2 peak ranges from about 2.0 to about 3.0 as measured using an X-ray photoelectron spectroscopy.
2 peak intensity ratio is a product of the silicon oxide amount compared to silicon amount. The instant specification states in published paragraph [0087] “the reason [Example 1 shows higher Si/SiO2 intensity ratio than Comparative Example 1] is that the negative active material of Example 1 included silicon oxide in a lesser amount than that of Comparative Example 1 and resultantly, showed improved capacity and efficiency”. Thus, the instant specification appears to link the property of “an Si peak and a SiO2 peak, and a peak height ratio (Si/SiO2) of the Si peak relative to the SiO2 peak ranges from about 2.0 to about 3.0” to the silicon oxide content relative to the silicon oxide. Table 2 in paragraph [0089] further illustrates that Example 1 has 73.56 Si atom% compared to 26.44 O atom% compared to Comparative Example 1 with 66.74 Si atom% and 33.26 O atom%. Thus, the instant specification suggests than when the Si and O atomic ratio are in a certain amount, the claimed property of peak height ratio of Si/SiO2 will be within the claimed range.
Tabuchi teaches in Examples C7, C8, C30, and C31 the relative weight amounts of Si and SiO2 compared to each other, and the relative weight amounts of Si, SiO2, Carbon, and carbon coating compared to each other (see Tables C2 and C9, [0174] and [0181]). A copy of the values of these examples is produced below in a composite table of Tables C2 and C9.

    PNG
    media_image1.png
    194
    673
    media_image1.png
    Greyscale

2 are 60 and 40 wt%, respectively, and the relative amounts of Si, SiO2, Carbon, and Carbon Coating is 24, 16, 40, and 20 wt%, respectively. As can be seen in Examples C8 and C31, the relative amounts of Si and SiO2 are 80 and 20 wt%, respectively, and the relative amounts of Si, SiO2, Carbon, and Carbon Coating is 32, 8, 40, and 20 wt%, respectively. With some algebra, it can be determined that the atomic ratio of Si to O in Examples C7 and C30 is 2.107 to 1 (or about 67.82 Si atom% to 32.18 O atom%) and the atomic ratio of Si to O in Examples C8 and C31 is 4.756 to 1 (or about 82.72 Si atom% to 17.28 O atom%).
60g Si / 28 amu Si & 40g SiO2 / 60 amu SiO2 yields 2.143 mol Si and 0.667 mol SiO2; which means there is 2.81 mol Si [2.143+0.667] and 1.334 mol O [2*0.667], which leads the ratio of Si to O as 2.107:1, and about 67.82 Si atom% to 32.18 O atom%.
80g Si / 28 amu Si & 20g SiO2 / 60 amu SiO2 yields 2.857 mol Si and 0.333 mol SiO2; which means there is 3.19 mol Si [2.857+0.333] and 0.666 mol O [2*0.333], which leads the ratio of Si to O as 4.756:1, and about 82.72 Si atom% to 17.28 O atom%
Thus, these ratios of 2.107:1 (about 67.82 Si atom% to 32.18 O atom%) and 4.756:1 or (about 82.72 Si atom% to 17.28 O atom%) border the ratios of 70-80 atom% Silicon and 30-20 atom% Oxygen as seen in the specification at published paragraph [0024], and as claimed in claim 2 of 8:2 to 7:3 (which reduce to 4:1 and 2.3:1). 
Further, Tabuchi teaches that lithium is absorbed/desorbed in Si which is dispersed in SiO2 matrix, which inhibits the volume expansion of Si so that the cycle performance becomes excellent ([0048]), and that by mixing both phases in optimal portion, it is possible to obtain a negative active material having a large discharge capacity and excellent cycle performance ([0048]). Tabuchi teaches it is preferable to have the weight of Si to the total weight of Si and x fall within the range of 20 wt% to 80 wt%; Tabuchi teaches if the Si portion is less than 20 wt%, the discharge capacity decreases, while if the Si portion is greater than 80 wt%, the cycle performance deteriorates ([0052]). Thus, Tabuchi teaches the relative amounts of Si to SiO2 is a result effective variable.
Therefore, because Tabuchi teaches the atomic ratios of Si to O as about 2.107 to 1 (or about 67.82 Si atom% to 32.18 O atom%) and the atomic ratio of Si to O is 4.756 to 1 (or about 82.72 Si atom% to 17.28 O atom%) in Examples 7, 8, 30, and 31 which border the relative atomic amounts disclosed in the instant specification that cause the property of peak ratio of Si/SiO2, and because Tabuchi teaches that the relative amounts of Si to SiO2 is a result effective variable that effect the discharge capacity and cycle performance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, by routine experimentation, the relative amounts of Si to SiO2 (including to an amount of 70 wt% Si to 30 wt% SiO2, which is between the 60 wt% and 80 wt% examples, leading to the atomic ratio of 3:1 or 75 Si atom% to 25 O atom%) of Tabuchi to obtain the desired balance between discharge capacity and cycle performance. 
The resulting modification renders obvious the claim limitation of having the property of “an Si peak and a SiO2 peak, and a peak height ratio (Si/SiO2) of the Si peak relative to the SiO2 peak ranges from about 2.0 to about 3.0 as measured using an X-ray photoelectron spectroscopy” because the instant specification links the property to the amount of Si/SiO2 (see published paragraph [0087]), and the modified amount of Tabuchi is 70 wt% Si to 30 wt% SiO2 (3:1 or 75 Si atom% to 25 O atom%) which is within the disclosed amount of having the 
While Tabuchi teaches that a composite particle comprising a silicon containing-particle (A) (which contains both silicon oxide SiOx (where 0<X≤2) and silicon, [0047]) and carbon ([0020]), and teaches that the composite particle has a number average particle size ranging from 0.1 to 30 μm (100 nm to 30,000 nm) ([0058]). Tabuchi does not explicitly disclose all silicon-carbon composite in the negative active material contains silicon particles that have a maximum diameter of less than or equal to about 250 nm.
Morita teaches a negative electrode active material for a lithium secondary battery including a carbonaceous material, a silicon oxide phase in the carbonaceous material, and a silicon phase in the silicon oxide phase ([0014]). The silicon phase 103 is small because of the amount of expansion and contraction associated with insertion and desorption of lithium decreases ([0028]). It is not preferred that the size of the silicon phase 103 is large because particle size reduction of the negative active material occurs when the silicon phase 103 expands ([0028]). Thus, the average maximum diameter of the silicon phase is preferably in the range of several nm or more to 100 nm or less ([0028]). That is, Morita teaches the silicon phase maximum diameter is a result effective variable, and that all the silicon phases (silicon particles) are in the maximum diameter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon phase average maximum diameter between several nm or more to 100 nm or less (a maximum particle diameter between about 3 and 100 nm) of Morita with all the silicon-containing particles of the composite particles Tabuchi for the 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the silicon particle maximum diameter (including a range of about 3 to 100 nm) of Tabuchi for the purpose of balancing the amount of expansion/contraction and particle size reduction, as taught by Morita.
Regarding claim 11, modified Tabuchi discloses all of the claim limitations as set forth above. Tabuchi additionally discloses a non-aqueous electrolyte secondary battery (analogous: secondary battery) ([0009]) comprising: a negative electrode ([0130]) including the negative active material according as claimed in claim 1 (see rejection of Claim 1 above); a separator ([0131], polyethylene separator); a positive electrode including a positive electrode material (see [0131], and lithium cobalt oxide as a positive active material); and an electrolyte ([0132], non-aqueous electrolyte solution).
Regarding claims 2 and 12, modified Tabuchi discloses all of the claim limitations as set forth above. As noted in the rejection of claim 1 above, the modified amount of 70 wt% Si to 30 wt% SiO2 of Tabuchi has the atomic ratio of 3:1 or 75 Si atom% to 25 O atom%, which is within the claimed ratio of silicon to oxygen of 8:2 to 7:3.
Regarding claim 3, modified Tabuchi discloses all of the claim limitations as set forth above. As noted in the rejection of claim 1 above, the modified amount of 70 wt% Si to 30 wt% SiO2 of Tabuchi. As this amount is between Examples C7-8 or C30-31 using 60 wt% Si and 80 wt% Si, keeping all the other variables of the examples constant, Particle A would have an SiO2 2 and 8 wt% SiO2 amount in Particle A, see Tables C2 and C9).
Regarding claim 5, modified Tabuchi discloses all of the claim limitations as set forth above. With regards to the maximum particle diameter of about 30 nm to about 250 nm, Morita teaches the average maximum diameter of the silicon phase (particles) is preferably in the range of several nm or more to 100 nm or less ([0028]), teaches the silicon phase maximum diameter is a result effective variable, and that all the silicon phases (silicon particles) are in the maximum diameter. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon phase average maximum diameter between 30 nm or more to 100 nm or less (a maximum particle diameter between about 30 and 100 nm) of Morita with all the silicon-containing particles of the composite particles Tabuchi for the purpose of reducing the amount of expansion and contraction associated with insertion/desorption of lithium in the composite particles.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the silicon particle maximum diameter (including a range of about 30 to 100 nm encompassed by Morita) of modified Tabuchi for the purpose of balancing the amount of expansion/contraction and particle size reduction, as taught by Morita.
Regarding claim 13, modified Tabuchi discloses all of the claim limitations as set forth above. Because Tabuchi teaches the positive electrode active material as comprising lithium (see lithium cobalt oxide in at least [0131]), the positive electrode material of Tabuchi is capable of intercalating and deintercalation lithium.
claim 14, modified Tabuchi discloses all of the claim limitations as set forth above. Because Tabuchi teaches the positive electrode active material can be lithium cobalt oxide (see [0131]), which is a positive electrode material including a composite oxide of cobalt and lithium.
Regarding claim 15, modified Tabuchi discloses all of the claim limitations as set forth above. Tabuchi teaches the separator can be configured by laminating several sheets of microporous membrane ([0080]). Thus, Tabuchi teaches the separator can be a multi-layer separator.
Regarding claim 16, modified Tabuchi discloses all of the claim limitations as set forth above. Tabuchi teaches the separator can include polyvinylidene fluoride (see [0080]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725